DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 15 discloses “generate a predetermined collaborative zone in the at least part of the travel space adjacent the identified truck portal; and generate a queue of robot autonomous guided vehicles on a side of the predetermined collaborative zone and command the multiple robot autonomous guided vehicles disposed to load or unload the corresponding truck to move in autonomous mode into the queue”.
The closest prior art of record is SCHEDLBAUER et al. (US 20200002094, hereinafter SCHEDLBAUER). SCHEDLBAUER teaches “It is also particularly advantageous if the dispensing station comprises a first loading dock for transfer of the loaded mobile shelf unit out of a goods vehicle and a second loading dock for handover of another, in particular empty, mobile shelf unit into the goods vehicle, wherein the two loading docks are arranged in particular in the direction of rails of a railborne storage and retrieval machine or in the direction of transport of a conveying device for the mobile shelf units (roller conveyor, cable winch) at opposite sides of the dispensing station”.
Another closest prior art of record is McCabe et al. (US 20120239224, hereinafter McCabe). McCabe teaches “Returning to the movement of the industrial vehicle 214 in the warehouse 100 in FIG. 4, upon the GANS 13 detecting arrival at staging area C, the industrial vehicle automatically stops and awaits for further operating commands. Eventually a second operator steps onboard and places the 
In regards to claims 1, 8 and 15, SCHEDLBAUER taken either individually or in combination with McCabe fails to teach or render obvious an apparatus for disclosing: “generate a predetermined collaborative zone in the at least part of the travel space adjacent the identified truck portal; and generate a queue of robot autonomous guided vehicles on a side of the predetermined collaborative zone and command the multiple robot autonomous guided vehicles disposed to load or unload the corresponding truck to move in autonomous mode into the queue”.
Claims 2-7, 9-14 and 16-21 are allowed as being dependent claims of the previously allowed claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663